Citation Nr: 0636178	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
right knee disability.

Entitlement to an initial rating in excess of 10 percent for 
left knee disability.

Entitlement to an initial compensable rating for residuals of 
right leg shin splints.

Entitlement to an initial compensable rating for residuals of 
left leg shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985 and from January 1987 to January 2003.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2005, at which time the Board remanded the case for 
further action by the originating agency.  

In July 2005, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the North Little Rock RO.  
A transcript of the hearing is of record.

The Board notes that the veteran was assigned a temporary 
total disability rating for his right knee from October 6, 
2003 to January 1, 2004, and a temporary total disability 
rating for his left knee from November 3, 2003 to January 1, 
2004, based on convalescence under 38 C.F.R. § 4.30.  

The Board also notes that during the course of the appeal, 
the veteran was assigned service connection and a disability 
rating of 10 percent for chronic lumbar sprain by rating 
decision in July 2006.  As this action satisfies the 
veteran's appeal on the service connection issue, it is no 
longer before the Board.


FINDINGS OF FACT

1.  The veteran's right knee is manifested by x-ray evidence 
of arthritis and limitation of motion; extension is not 
limited to 15 degrees and flexion is not limited to 45 
degrees; neither locking, instability, nor subluxation of the 
right knee is present. 

2.  The veteran's left knee is manifested by x-ray evidence 
of arthritis and limitation of motion; extension is not 
limited to 15 degrees and flexion is not limited to 45 
degrees; neither locking, instability, nor subluxation of the 
left knee is present. 

3.  The residuals of right leg shin splints are manifested by 
no more than a slight subjective complaints of the leg and 
without evidence of functional impairment, muscular 
disability or malunion of the tibia and fibula with slight 
ankle injury.

4.  The residuals of left leg shin splints are manifested by 
no more than a slight subjective complaints of the leg and 
without evidence of functional impairment, muscular 
disability or malunion of the tibia and fibula with slight 
ankle injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261 (2006).  

3.  The criteria for a compensable rating for the residuals 
of right leg shin splints have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 
4.71a, 4.73 Diagnostic Codes 5262, 5312 (2006).  

4.  The criteria for a compensable rating for the residuals 
of left leg shin splints have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 
4.71a, 4.73 Diagnostic Codes 5262, 5312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in January 2006, subsequent to its initial 
adjudication of the claim, to include notice that he should 
submit all pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
claim in a letter mailed in August 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any other outstanding evidence 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such available evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in July 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claims.


Factual Background

The veteran was granted service connection and assigned a 10 
percent disability rating for right knee pain and a 10 
percent disability rating for left knee pain by rating 
decision in February 2003.  He was also granted service 
connection and assigned a noncompensable disability rating 
for residuals of right leg shin splints and left leg shin 
splints in the same rating decision.  All four of these 
disability ratings were made effective from February 1, 2003.  

In response to the veteran's March 2003 notice of 
disagreement and claims for increased ratings, the veteran 
was provided a VA examination in November 2002 to determine 
the severity of his knee and shin splint disabilities.  He 
reported experiencing knee pain since 1995 and periodic shin 
pain since 1987.  Upon physical examination, his knees 
revealed some bilateral crepitus.  Flexion was measured to 
130 degrees, ending with pain.  There was no subluxation and 
no ligament laxity.  The examiner found that there was no 
impairment or swelling to the ankles, but mild bilateral 
tenderness was observed along the anterior tibial surfaces 
when palpated.  X-rays of both knees, both tibias and 
fibulas, and both ankles, all showed normal findings.  The 
diagnosis was residuals of bilateral leg shin splints and 
bilateral knee pain with a normal examination.

In April 2003 the veteran underwent VA orthopedic and 
neurological examinations.  At his neurological examination, 
the veteran complained of some numbness in his right foreleg 
for approximately six months.  The strength and muscle tone 
of all major muscle groups in the lower extremities were 
within normal limits, and the veteran's gait appeared normal.  
Sensation was also found to be normal.  The examiner 
diagnosed bilateral knee pain and residuals of bilateral shin 
splints with some mild symptoms of restless leg syndrome.  

At his April 2003 orthopedic examination, the veteran 
complained of pain in both knees with occasional swelling.  
He was observed to have a slightly antalgic gait and mild 
swelling of the right knee primarily over the medial superior 
joint line.  Upon physical examination, the veteran's right 
knee revealed mild to moderate patellofemoral crepitus.  The 
examiner also observed that the veteran was tender over the 
medial and lateral joint lines of the right knee, although he 
also noted the veteran's apprehension and withdrawal from the 
slightest touch made an exact determination of pain and 
tenderness difficult.  Examination of the left knee was 
similar, although there was no swelling noted.  Range of 
motion of the right and left knees was measured with 
extension to 0 degrees and flexion to 110 degrees.  
Determination of the onset of pain during range of motion was 
difficult, but the examiner noted that the veteran indicated 
the onset of pain at 90 degrees of flexion.  X-rays of the 
knees showed mild degenerative joint changes over the medial 
femoral tibial compartment of both knees.  With respect to 
the veteran's prior complaints of shin splints, the examiner 
noted that the veteran made no current complaints of hip, 
ankle, or foot problems and he did not report pain along the 
shins.  The examiner concluded that the veteran had age-
related and meniscectomy-related degenerative changes of the 
right knee and age-related degenerative changes of the left 
knee.  The examination suggested that these diagnoses should 
be minimally symptomatic, but given the veteran's 
longstanding complaints of pain in the knees and shin 
splints, the examiner ordered an MRI to determine the full 
extent of any pathology.  An MRI was conducted in May 2003 
and showed tears of the posterior horn of the lateral 
meniscus in both knees, as well as a possible tear of the 
medial meniscus of the right knee and a definite tear of the 
medial meniscus tear of the left knee.  A small joint 
effusion with degenerative changes was also observed in the 
right knee.  X-rays of the veteran's right and left tibia and 
fibula were normal, although possible mild degenerative 
changes of the right ankle were noted.

Records from the VA Medical Center show that the veteran 
underwent right and left knee arthroscopies in October and 
November 2003.  Following his surgeries in a November 2003 
session, the veteran's physical therapist noted that it was 
possible the veteran may not regain full range of motion in 
his right knee.  The veteran also stated at his July 2005 
hearing that since undergoing surgery, his knees had a 
tendency to lock up and were less stable.  He also complained 
of constant knee pain as well as pain in his shins.

The veteran's most recent VA examination was conducted in 
June 2006.  The veteran reported feeling continued discomfort 
in his right knee with swelling and occasional giving way.  
Symptoms of the left knee included throbbing pain and 
swelling.  Upon physical examination of the knees, the 
examiner noted no swelling or heat, and bilateral range of 
motion was measured from 0 to 120 degrees with no pain.  The 
examiner did note a trace of edema distally in both legs and 
his pulses, motor sensory and reflex exams were normal 
bilaterally.  X-rays of the left knee showed minimal medial 
degenerative changes with squaring and a slight narrowing of 
the condyles.  On the lateral view,  there was minimal 
patellofemoral disease with some barely visible spurring 
observed.  Right knee X-rays showed minimal lateral 
degenerative disease with roughening and slight squaring.  
With respect to the veteran's tibias and fibulas, X-rays were 
completely normal and showed no signs of abnormalities, 
deformity, or injuries.  The examiner noted that the 
veteran's functional impairment from his knees would include 
avoidance of frequent bending, lifting, squatting, kneeling, 
and climbing.  He also noted that the veteran would 
experience additional functional loss following repetitive 
use of his knees during flare-ups, although any attempt to 
measure the amount of additional loss would be speculative.  
There was no instability, no incoordination, and no weakened 
movement of the knees observed during the examination.  The 
examiner also noted that the veteran amplified his symptoms, 
and therefore his pain level was minimal in both knees.  With 
respect to the veteran's report of shin splints and 
associated pain, the examiner found that there were no signs 
of shin splints.  The diagnosis was very mild degenerative 
joint disease of both knees, status post arthroscopy with 
torn menisci, and a history of restless leg syndrome.  


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


Increased Ratings for Right and Left Knees

Legal Criteria

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of the knee at a favorable angle in full extension 
or in slight flexion between 0 and 10 degrees warrants a 30 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  


Analysis

After review of all the medical evidence, the Board finds 
that the veteran's right and left knee disabilities do not 
warrant increased ratings.  In this regard, the Board notes 
that there is no medical evidence of record demonstrating 
that the veteran experiences subluxation or instability in 
his knees.  Although the veteran complained of knee 
instability during his July 2005 hearing, there are no 
objective medical findings of instability; in fact, at his 
most recent VA examination in June 2006, the examiner 
specifically noted that the veteran did not experience 
instability of either knee.  Therefore, in the Board's 
opinion, the preponderance of the evidence demonstrates that 
there is no instability or subluxation of the right and left 
knees.

The Board also notes that there has been no medical findings 
of dislocated semilunar cartilage in the knees, or findings 
of locking as required for a 20 percent rating under 
Diagnostic Code 5258.  In addition, there is no medical 
evidence that the veteran's knees are ankylosed.  

While the record does reflect that the veteran has limited 
motion of his right and left knees, it does not support the 
granting of an increased rating.  The greatest degree of 
limitation of motion was demonstrated on the April 2003 VA 
orthopedic examination.  At that time, extension was full to 
0 degrees and flexion was limited to 110 degrees, with pain 
beginning at 90 degrees.  With respect to the DeLuca factors, 
while the examiner at the veteran's June 2006 examination 
stated that attempts to estimate additional functional 
impairment from pain would be speculative, even when all 
pertinent disability factors are taken into account, it is 
clear that flexion of the veteran's knees is not limited to 
45 degrees, as required for a 20 percent rating under 
Diagnostic Code 5260.  Similarly, the Board also notes that 
the veteran's extension of the knees has been consistently 
measured as full.  Therefore, even with consideration of all 
pertinent disability factors, extension is not limited to 15 
degrees as required for a 20 percent disability rating under 
Diagnostic Code 5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the veteran's knee disabilities.  
Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period, with 
the exception of the previously assigned temporary total 
disability ratings, has the disability warranted more than a 
10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Increased Rating for Residuals of Shin Splints

Analysis

The veteran's residuals of right and left leg shin splints 
are currently rated by analogy under Diagnostic Code 5312 for 
muscle injuries to the foot and leg.  38 C.F.R. § 4.55(b) 
provides, in pertinent part, that for rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in five anatomical regions.  The severity of a muscle 
injury and subsequent disability is determined by the type of 
injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Diagnostic Code 5312 provides that a noncompensable rating is 
warranted for slight residuals of injuries to muscle group 
XII, while a 10 percent rating is assigned for moderate 
residuals.  38 C.F.R. § 4.73, Diagnostic Code 5312.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The medical evidence of record establishes that a compensable 
rating is not warranted for the veteran's residuals of right 
and left leg shin splints.  While the veteran testified 
during his July 2005 hearing that he experienced pain in his 
shins, his X-rays have been consistently normal and he has 
not been diagnosed with any specific disability resulting 
from his in-service shin splints.  There is no evidence that 
his shin splint residuals have resulted in a moderate 
muscular disability or indeed even a slight muscular 
disability, or functional impairment, nor is there medical 
evidence of malunion of the tibia and fibula or any other 
finding which would warrant a compensable rating under 
Diagnostic Code 5262.  Therefore, the veteran's residuals of 
right and left leg shin splints more nearly approximate the 
degree of impairment contemplated by a noncompensable 
disability rating.

As noted above, in accordance with the Court's decision in 
Fenderson, the Board has considered whether a staged rating 
is appropriate during the appeal period.  However, all of the 
medical evidence has been considered and discussed above; and 
none of it justifies an increased rating.  The Board has also 
considered whether there is any other basis for assigning a 
higher evaluation for the components of the veteran's 
disabilities but has found none.  Moreover, the Board has 
considered the benefit-of-the-doubt doctrine but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claims.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee disability is denied.

Entitlement to an initial compensable rating for residuals of 
right leg shin splints is denied.

Entitlement to an initial compensable rating for residuals of 
left leg shin splints is denied.


____________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


